Title: To George Washington from William Thornton, 5 December 1799
From: Thornton, William
To: Washington, George

 

Dear Sir
City of Washington 5th Decr 1799

In answer to the Letter which I had the honour of receiving from you Yesterday I have the pleasure of informing you that there is nothing to be paid for the Fruit Trees in addition to what you subscribed to Leflet, therefore if you will be pleased to specify the numbers of each Sort omiting any kinds you may not be inclined to have & calculating what you take at 1s. Maryld Cury ⅌ Tree to the amount of your Subscription I will attend to them; and if I also knew when it would be convenient or agreeable to you to send a Boat or Cart to Alexandria, I will have them conveyed thither by the Packet of this place to whatever address you will be pleased to direct.
I have written to Alexa. to know how much the Captns of Packets to Richmond would charge ⅌ ton to bring Plaister-of-Paris thence, to Alexa. or this place. I believe from Trials made by Judge Peters & others whose reports he has given ther is not much if any difference between the Nova Scotia & the French Plaister, for Grounds. Accept, dear Sir, my highest Respects & sincerest good wishes for your Health & happiness

W. T.

